FIFTH AMENDMENT TO LOAN AGREEMENT

﻿

This FIFTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into as of May 24, 2017, by  and  between  DEL  FRISCO’S  RESTAURANT  GROUP,
INC., a Delaware corporation (the “Borrower”), and JPMORGAN CHASE BANK, N.A., a
national banking association (the “Lender”), and acknowledged and agreed to by
each Guarantor.

﻿

W I T N E S S E T H:

﻿

WHEREAS, the Lender and the Borrower previously entered into that certain Loan
Agreement dated as of October 15, 2012 (as has been and may be amended,
restated, supplemented, modified or replaced from time to time, the “Loan
Agreement”) pursuant to  which the Lender agreed to make certain Loans to the
Borrower as described therein; and

﻿

WHEREAS, the Borrower has requested that certain terms of the Loan Agreement be
amended in the manner set forth herein, and the Lender, subject to the terms and
conditions contained herein, has agreed to such amendments, to be effective as
of the date hereof.

﻿

NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of
the conditions set forth herein, the parties hereby agree as follows:

﻿

1. Definitions. Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Loan Agreement.

﻿

2. Amendments to the Loan Agreement. Subject to the conditions hereof and upon
satisfaction of the terms set forth in Section 6 herein, the Loan Agreement is
hereby amended as follows:

﻿

(a) The following definition is hereby added to Section 1.01 of the Loan
Agreement, in proper alphabetical order thereto:

﻿

“Fifth Amendment Effective Date” means the effective date of that certain Fifth
Amendment to Loan Agreement, by and among Borrower and Lender, and acknowledged
and agreed to by each Guarantor.

﻿

(b) Section 1.08 of the Loan Agreement is hereby amended to add new subsections
(d) and (e) thereto, immediately following subsection (c) thereof, to read in
their entirety as follows:

﻿

(d) For the fiscal quarter of Borrower ending on each of March 31, 2017, June
30, 2017, September 30, 2017, and December 31, 2017, Adjusted EBITDA shall be
increased by an amount equal to the project consulting fees paid by Borrower
directly or indirectly relative to the Bain Consulting project during such
fiscal quarter and which reduced net income for such fiscal quarter; provided
that the aggregate sum of such amounts added to Adjusted EBITDA shall not exceed
$4,000,000; and

﻿

﻿

﻿

Fifth Amendment to Loan Agreement - 1 - 4850-1375-4440v.3 13312-494

 

--------------------------------------------------------------------------------

 

(e) for any period of four consecutive fiscal quarters during the term  of this
Agreement, (i) restructuring or reorganization severance expenses and (ii) lease
termination and closing costs may, in each case, be added to Adjusted EBITDA;
provided that the aggregate sum of all such amounts added to Adjusted
EBITDA  in  any  period  of  four  consecutive  fiscal  quarters  shall  not 
 exceed

$2,000,000.

﻿

(c) Section 2.01(d)(i) of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:

﻿

(i)      Provided there exists no Default or Event of Default, upon notice    to
Lender, Borrower may, at any time after the Fifth Amendment Effective Date,
request an increase in the Revolving Credit Commitment by an amount (for all
such requests) not exceeding $20,000,000.00; provided that (i) any such request
for an increase shall be in a minimum amount of $5,000,000.00 or a whole
multiple of $5,000,000.00 in excess thereof, (ii) Borrower may make a maximum of
four such requests, and (iii) each such notice must be received by Lender not
less than ten Business Days prior to the proposed effective date of
such increase.

﻿

3. Consent of Guarantors. Each Guarantor hereby consents, acknowledges  and
agrees to the amendments set forth herein and hereby confirms, reaffirms and
ratifies in all respects the Guaranty to which it is a party (including without
limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Amendment) and
the enforceability of such Guaranty against such Guarantor in accordance with
its terms.

﻿

4. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Borrower hereby acknowledges and agrees that the
Loan Agreement and all of the other Loan Documents are hereby confirmed and
ratified in all respects and shall remain in full force and effect according to
their respective terms.

﻿

5. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Lender that after giving effect to this Amendment:

﻿

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Loan Agreement or in any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date;

﻿

(b) This Amendment has been duly authorized, executed and delivered by the
Borrower and each Guarantor and constitutes a legal, valid and binding
obligation of such parties, enforceable against such parties in accordance with
its terms; and

﻿

(c) No Default or Event of Default under the Loan Agreement or under any other
Loan Document exists.

 

Fifth Amendment to Loan Agreement - 2  -

Fifth Amendment to Loan Agreement - 2  -

--------------------------------------------------------------------------------

 

6. Conditions to Effectiveness. This Amendment shall not be effective until the
following conditions precedent have been satisfied:

﻿

(a) the Lender shall have received, in form and substance satisfactory to the
Lender, each of the following:

﻿

(i) counterparts of this Amendment executed by the Borrower, the Lender and
each Guarantor;

﻿

(ii) such other documents, instruments and certificates as reasonably requested
by the Lender;

﻿

(b) the Lender shall have received payment or evidence of payment of all fees
and expenses owed by the Borrower to the Lender including, without limitation,
the reasonable fees and expenses of Winstead PC, counsel to the Lender;

﻿

(c) the Lender shall have received evidence, in form and substance reasonably
satisfactory to the Lender, that all actions required to be taken by the
Borrower and each other Loan Party in connection with the transactions
contemplated by this Amendment have been taken;

﻿

(d) the representations and warranties contained in the Loan Agreement and in
each other Loan Document shall be true and correct as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date; and

﻿

(e) no Default or Event of Default under the Loan Agreement or under any other
Loan Document exists.

﻿

Upon the satisfaction of the conditions set forth in this Section 6, this
Amendment shall be effective as of the date hereof.

﻿

7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original (including electronic copies) but all
of which together shall constitute one and the same instrument.

﻿

8. Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of Texas.

﻿

9. Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

﻿

10. No Novation. This Amendment is given as an amendment and modification of,
and not as a payment of, the obligations of the Borrower and the Guarantors
under the Loan Agreement and each other Loan Document and is not intended to
constitute a novation of the
Loan  Agreement  or  any  other  Loan  Document.     All  of  the  indebtedness,  liabilities   
 and

 

Fifth Amendment to Loan Agreement - 4  -

Fifth Amendment to Loan Agreement - 4  -

--------------------------------------------------------------------------------

 

obligations owing by the Borrower and the Guarantors under the Loan Agreement
and the other Loan Documents shall continue.

﻿

11. Expenses. The Borrower agrees to pay all reasonable out of pocket costs and
expenses (including without limitation reasonable fees and expenses of any
counsel, financial advisor, and agent for the Lender) incurred before or after
the date hereof by the Lender and its affiliates in connection with the
preparation, negotiation, execution, delivery and administration of this
Amendment and the other Loan Documents.

﻿

12. Entire Agreement. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

﻿

[Remainder of page intentionally left blank. Signature page follows.]

 

Fifth Amendment to Loan Agreement - 5  -

Fifth Amendment to Loan Agreement - 5  -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.

﻿

BORROWER:

﻿

DEL FRISCO’S RESTAURANT GROUP, INC.

﻿

﻿

/s/ Thomas J. Pennison, Jr.___________

By: Thomas J. Pennison, Jr.

Treasurer

﻿

LENDER:

﻿

JPMORGAN CHASE BANK, N.A.

﻿

﻿

/s/ Doug K. Eller___________________

By: Douglas K. Eller

Relationship Executive

 

Fifth Amendment to Loan Agreement – Signature Page

Fifth Amendment to Loan Agreement – Signature Page

--------------------------------------------------------------------------------

 

REAFFIRMATION OF GUARANTY

﻿

By signing below, each Guarantor (a) acknowledges, consents and agrees to the
execution, delivery and performance by the Borrower of this Amendment, (b)
acknowledges and agrees that its obligations in respect of its respective
guaranty are not released, diminished, waived, modified, impaired or affected in
any manner by this Amendment or any of the provisions contemplated herein, (c)
ratifies and confirms its obligations under its respective guaranty, and (d)
acknowledges and agrees that it has no claims or offsets against, or defenses or
counterclaims to, its respective guaranty.

﻿

﻿

﻿

 

CENTER CUT HOSPITALITY, INC. LONE STAR FINANCE, LLC SULLIVAN’S OF ALASKA, INC.
SULLIVAN’S OF ARIZONA, INC. CALIFORNIA SULLIVAN’S, INC. DEL FRISCO’S OF
COLORADO, INC.

DEL FRISCO’S GRILLE OF TEXAS, LLC SULLIVAN’S OF ILLINOIS, INC. SULLIVAN’S OF
INDIANA, INC. SULLIVAN’S OF KANSAS, INC. LOUISIANA STEAKHOUSE, INC. SULLIVAN’S
OF BALTIMORE, INC. DEL FRISCO’S OF BOSTON, LLC SULLIVAN’S RESTAURANTS OF
NEBRASKA, INC.

DEL FRISCO’S OF NEVADA, INC. DEL FRISCO’S OF NEW YORK, LLC

DEL FRISCO’S GRILLE OF NEW YORK, LLC SULLIVAN’S OF NORTH CAROLINA, INC. NORTH
PHILADELPHIA SULLIVAN’S, INC. DEL FRISCO’S OF PHILADELPHIA, INC. DEL FRISCO’S OF
WASHINGTON DC, LLC DEL FRISCO’S OF FLORIDA, LLC

ROMO HOLDING, LLC

DEL FRISCO’S OF TEXAS, LLC

﻿

﻿

/s/ Thomas J. Pennison, Jr._____

By: Thomas J. Pennison, Jr.

Treasurer

SULLIVAN’S – AUSTIN, L.P. DEL FRISCO – DALLAS, L.P.

DEL FRISCO – FORT WORTH, L.P.

﻿

﻿

By:  ROMO HOLDING, LLC,

its sole general partner

﻿

﻿

/s/ Thomas J. Pennison, Jr._____

By: Thomas J. Pennison, Jr.

Treasurer



Fifth Amendment to Loan Agreement – Signature Page

Fifth Amendment to Loan Agreement – Signature Page

--------------------------------------------------------------------------------